Citation Nr: 0102335	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for right shoulder 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
August 1991.  This matter was remanded by the Board of 
Veterans' Appeals (Board) in July 1998 to the Department of 
Veterans Affairs (VA) Medical and Regional Office Center in 
Wichita, Kansas, for additional development.  The veteran 
subsequently moved to California, and his claims file was 
transferred to the Regional Office (RO) in Oakland, 
California.  A May 2000 rating decision granted an increased 
evaluation of 30 percent for the veteran's service-connected 
right shoulder disability, described as right levator 
scapular strain with avulsion injury of the superior border 
of the right shoulder blade with persistent muscle spasm, 
Muscle Group I-II.  The case was returned to the Board in 
October 2000.


REMAND

In the rating decision of May 2000 increasing the evaluation 
to 30 percent, the RO evaluated the veteran's right shoulder 
disability under 38 C.F.R. § 4.73, Diagnostic Code 5301, 
which provides that a 30 percent evaluation is warranted for 
moderately severe disability of Muscle Group I.  Although the 
RO recognized that the right shoulder disability also 
included Muscle Group II, it did not separately rate the 
impairment of Muscle Group II.  Under 38 C.F.R. § 4.55 
(2000), impairment of Muscle Group I and impairment of Muscle 
Group II should be separately evaluated unless the shoulder 
is ankylosed and Muscle Groups I and II are severely disabled 
in which case the disability will be evaluated as unfavorable 
ankylosis under Diagnostic Code 5200.   

The Board further notes that the veteran was most recently 
examined by VA in March 2000.  The examiner noted that the 
veteran had exquisite tenderness in the region of the 
attachment of the rhomboideus to the superior angle of the 
shoulder blade and that stretching of the levator scapulae 
muscle relieved some of the veteran's symptoms.  The 
diagnosis was:  "Levator scapular strain with probable 
avulsion injury to the superior border of the shoulder blade 
- healed with persistent muscle spasm (injury of muscle group 
I (II))."  The Board notes that the levator scapulae muscle 
is included in Muscle Group I, while the rhomboid muscle is 
included in Muscle Group II.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5301 and 5302.  In the Board's opinion, the 
examiner did not adequately distinguish the impairment due to 
Muscle Group I from the impairment due to Muscle Group II.

The Board further notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Finally, the Board notes that it appears from a September 
2000 report of contact that the veteran is alleging that his 
right shoulder disability has increased in severity since the 
March 2000 VA examination.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain a 
copy of all pertinent records which 
have not already been obtained.  

2.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the veteran, it should 
request the veteran and his 
representative to provide a copy of 
such records.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current extent of 
the functional impairment from the 
veteran's service-connected right 
shoulder disability.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  In reporting range of 
motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  

The examiner should specifically 
identify the muscles involved in the 
veteran's right shoulder disability 
and should distinguish the 
functional impairment of Muscle 
Group I from the functional 
impairment of Muscle Group II.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to and 
reviewed by the examining physician.

4.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other action required to comply with 
the notice and duty to assist 
provisions of the VCAA.  

5.  Then, the RO should readjudicate 
the veteran's claim.  In doing so, 
the RO should assign separate 
evaluations for Muscle Groups I and 
II, unless the disability is 
manifested by ankylosis and severe 
impairment of Muscle Groups I and 
II, in which case the disability 
should be evaluated as unfavorable 
ankylosis under Diagnostic Code 
5200.  The RO should also consider 
whether the case should be forwarded 
to the Director of the Compensation 
and Pension Service for extra-
schedular consideration.  If the 
benefit sought on appeal is not 
granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



